DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/28/2018.  Claims 1-18 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13- 18 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a non-transient computer-readable storage medium.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a non-transient computer-readable storage medium does not fall within one of the four categories. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Senthamil (US 2018150961 A1) in view of Bequet et al. (US 20190384790 A1; hereinafter Bequet).

Regarding claims 1, 7 and 13, Senthamil discloses:
A system (Fig. 1 – network environment 100), method, and computer-readable storage medium configured for providing navigation directions (wearable device 104 may provide user/construction worker a location, e.g. lobby, exit, in the physical environment in a planned path; [0027], [0024]), the system comprising:
one or more hardware processors configured by machine-readable instructions to:
receive, by a field programmable gate array (FPGA), a first set of data (image data and inertial data; Fig. 2, [0086], [0038]-[0040]) from at least one sensor (image capture device 202 and inertial sensors 204; Fig. 2, [0086], [0038]-[0040]), the FPGA and the at least one sensor included in a wearable device (Fig. 1 – wearable device 104 with Fig. 14 – peer machine 1400) worn by a user (wearable device 104 may be FPGA and receives image data from image capture device 202 and inertial information from inertial sensors 204 to be converted to pose/VIN data; wearable device 104 that includes the image capture device 202 and inertial sensor 204 is worn by a user; Fig. 2, [0086], [0038]-[0040]);
perform an operation on the first set of data to produce processed data (wearable device 104 generates feature points; [0065]);

receive, from the remote server, a copy of the metadata file (peer machine 1400 in a peer-to-peer network environment may receive training data of the localization model from peer, i.e. server 118; Fig. 14, [0096]); and
store the metadata file on the wearable device (main memory 1404 and static memory 1406 of peer machine 1400 store data structures and instructions embodying or utilized by any one or more of the methodologies or functions described herein; Fig. 14, [0098]).

While Senthamil discloses performing an operation on the first set of data to produce processed data and transmit the processed data to a remote server to cause the remote server to train a machine learning model using the processed data, Senthamil does not explicitly disclose:
perform at least one of a max-pooling operation and a convolution operation on the first set of data to produce processed data;
train a machine learning model using the processed data to compute at least one weight, at least one layer, and at least one hyperparameter of the machine learning model, a metadata file including the at least one weight, the at least one layer, and the at least one hyperparameter of the machine learning model.

However, Bequet discloses:

train a machine learning model using the processed data to compute at least one weight, at least one layer, and at least one hyperparameter of the machine learning model (train neural networks 2571a-c of the neural network chain 2574abc by providing hyperameter settings, a quantity of layers of artificial neurons and initial parameters for weights, biases, etc.; [0491]), a metadata file including the at least one weight, the at least one layer, and the at least one hyperparameter of the machine learning model (training data includes hyperameter settings, a quantity of layers of artificial neurons and initial parameters for weights, biases, etc.; [0632]).

Senthamil and Bequet are both considered to be analogous because they are in the same field of neural network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senthamil’s system for providing navigation directions with a wearable device including a peer machine 1400 that is capable processing a machine learning model and to further incorporate Bequet’s pooling operation and training data including a hyperameter, layer and weight.  Processing of the training data at the wearable device would aid in navigational assistance to the client at the wearable device in case the server is down.  In addition, pooling of data sets and task routines would aid in speedy analyses (Bequet’s [0120]). 

Regarding claims 2, 8 and 14, Senthamil discloses:
transmitting the processed data to the remote server.

Senthamil does not specifically disclose:


However, Bequet discloses:
wherein the one or more hardware processors are further configured by machine-readable instructions to compress the processed data prior to transmitting the processed data (compress objects together into a signal file for object transmission; [0099]).

Senthamil and Bequet are both considered to be analogous because they are in the same field of neural network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senthamil’s system that transmit data to the remote server to further incorporate Bequet’s data compression.  Doing so would aid in confirming the integrity of the object (Bequet’s [0099]). 

Regarding claims 3, 9 and 15, Senthamil discloses:
wherein the machine learning model comprises a neural network (the localization model is trained using convolutional/recurrent neural networks; [0073]).

Regarding claim 4, 10 and 16, Senthamil discloses:
wherein the one or more hardware processors are further configured by machine-readable instructions to receive a second set of data from the at least one sensor on the wearable device (peer machine 1400 in the peer-to-peer network environment may act as server 118 and receives a query from a peer, i.e. client 120, including an image; [0098], [0074]).


wherein the one or more hardware processors are further configured by machine-readable instructions to process the second set of data via an instance of the machine learning model and the metadata file stored on the wearable device to generate a prediction relating to a navigation direction (peer machine 1400 in the peer-to-peer network environment may act as server 118 uses the localization model to identify the position and location associated with the image; [0098], [0077]).

Regarding claim 6, 12 and 18, Senthamil discloses:
wherein the one or more hardware processors are further configured by machine-readable instructions to output the prediction to the user of the wearable device (wearable device 104 may provide user/construction worker a location, e.g. lobby, exit, in the physical environment in a planned path; [0027], [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Murgia et al (US 10867527 B2) discloses a wearable device designed to perform navigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665